Citation Nr: 0211210	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic hamstring 
disorder.

(The other claims for service connection for a low back 
disorder and for ratings higher than 10 percent for 
degenerative arthritis of the cervical spine and knees 
will be the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from May 
1979 until retiring in June 1999.

In September 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for service connection for a chronic 
hamstring condition.  He appealed to the Board of Veterans' 
Appeals (Board).  He also appealed the other claims listed on 
the cover page of this decision, which require further 
development.  The Board is undertaking the additional 
development concerning those claims pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to it, 
the Board will prepare a separate decision addressing those 
issues.  In the meantime, however, the Board will decide the 
claim for service connection for an alleged chronic hamstring 
condition since no further development is necessary 
concerning that claim.


FINDING OF FACT

There is no medical evidence of record indicating the veteran 
currently has a chronic condition of any sort affecting 
either hamstring.


CONCLUSION OF LAW

The veteran does not have a chronic hamstring condition that 
was either incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the September 1999 rating decision, which the veteran 
appealed, the RO determined that he had not submitted 
evidence sufficient to show that his claim was well 
grounded-meaning at least plausible or capable of 
substantiation.  The RO also continued to deny the claim as 
not well grounded when subsequently providing him a Statement 
of the Case (SOC) in June 2000.  But a few months later, 
on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(the "VCAA").  This new law eliminated the requirement of 
submitting a well-grounded claim.  It also redefined VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support his claim, and thereby complete 
his application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case.  This 
includes, when necessary, having him examined.  The VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002), and the implementing regulations are 
found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Since this new law was enacted during the pendency of this 
appeal, the veteran is entitled to have it considered when 
deciding his claim because it provides procedural safeguards 
and protections not previously available.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The RO sent the veteran a letter in April 2001, 
after enactment of the VCAA, to apprise him of this new law 
and its legal implications concerning his claim.  And the RO 
sent that letter specifically because the claim at issue 
earlier had been denied as not well grounded, which, as 
alluded to above, is no longer a requirement because of the 
VCAA.  Furthermore, to comply with the notice and duty to 
assist requirements of this new law, the RO also asked in the 
letter that the veteran identify and/or submit any additional 
medical evidence showing that he currently has a chronic 
condition affecting his hamstring and that it is causally 
related to his service in the military.  When the veteran did 
not respond to the letter, the RO readjudicated his claim in 
July 2001 on a de novo basis, i.e., based on a review of the 
entire record.  The RO also sent him another letter in July 
2001 apprising him of the new decision and of the reasons and 
bases for continuing to deny his claim, even after 
considering it under the VCAA.  Therefore, he already has 
been given all of the consideration and protection intended 
by the passage of the VCAA, and the Board, in turn, can go 
ahead and decide this claim without potentially prejudicing 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  But in this particular appeal, 
there is absolutely no medical evidence of record whatsoever 
indicating the veteran currently has a chronic condition of 
any sort affecting either hamstring.  None of the VA 
physicians who examined him in September 1999, concerning 
this claim, diagnosed a chronic hamstring condition of any 
sort.  And an essential requirement for granting service 
connection is medical evidence of current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability there can be no valid claim.  Degmetich 
v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 
as requiring the existence of a present disability for VA 
compensation purposes).  See, too, Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

The requirement that the veteran submit medical evidence of 
current disability is a necessity even before reaching the 
question of whether his current disability is causally 
related to his service in the military, including any injury 
that he may have sustained while on active duty.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Although the veteran's service medical records (SMRs) show 
that he received treatment while in the military, in November 
and December 1991, for an abdominal and "leg strain," it 
apparently was merely an acute and transitory injury, 
however, and spontaneously healed a short time later after 
receiving a limited duty profile allowing him to temporarily 
stop running and walk at his own pace, etc., to rest his leg 
so that it could recover.  He also subsequently was seen a 
few years later, in September 1995, for complaints of cramps 
in his hamstrings of both legs.  The resulting diagnosis, 
however, indicated that he simply was experiencing 
mild dehydration after a 12-mile road march while carrying a 
ruck sack weighing 25 to 30 pounds.  There was no mention of 
any further complaints following that (e.g., lingering 
symptoms, etc.), so the complete absence of any medical 
evidence confirming that he currently continues to experience 
any chronic residuals is fatal to his claim for service 
connection.  Moreover, although he testified during his 
recent hearing in June 2002 that he continues to experience 
pain and stiffness in his hamstrings, just like he did in 
service, he simply does not have the medical expertise and 
training necessary to either diagnose a chronic disability or 
causally relate his current symptoms to those noted in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Also, pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).

Since the preponderance of the evidence is against the 
veteran's claim, 
the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a chronic hamstring 
condition is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

